Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application Ser. No. 15/764,407 filed 03/29/2018 is in response to Applicant’s request for continued examination, RCE, filed 01/14/2021. Applicant’s response has been given full consideration. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
Claims 1-13 are currently pending in this Application and all claims are under full consideration. This application is in condition for allowance. 
Allowed Claim
Claims 1-13 are allowed over prior art of record. 
Reason for Allowance
The following is an examiner’s statement of reason for allowance.
The invention is directed towards a pitch-based ultrafine carbon fiber having average fiber diameter of 100 nm or more and less than 700 nm, and average fiber length of 10 µm or more, and the abundance molar ratio of C-O bond and O=C derived from O 1s orbital as measured by X-ray 
The closest prior art of record is considered to be Lopez et al. (U.S. PG Publication 2011/0111294), Paulauskas et al. (U.S. PG Publication 2013/0196155), Ohkubo et al. (U.S. PG Publication 2007/0111101), Fujimori et al. (U.S. PG Publication 2014/0034256), Furuyama et al. (U.S. Patent No. 4,975,263), and Yamamoto et al. (U.S. PG Publication 2012/0214070). 
Lopez discloses carbon fiber, the carbon fiber can be a pitch-based ultrafine carbon fiber and the carbon having an average fiber diameter of from about 25 nm to about 250 nm, and an average length of 2 micron to 25 micron. Lopez, however, does not disclose an oxide content of the carbon fiber wherein an abundance ratio (molar ratio) of C-O bonds and C=O bonds derived from O 1s orbital as measured by X-ray photoelectron spectroscopy is 1.1 or more and 3.0 or less. Lopez also does not disclose the method of manufacturing of the carbon fiber, or a negative electrode comprising said carbon fiber or a nonaqueous electrolyte secondary battery comprising the negative electrode. 
Paulauskas discloses a pitch-based carbon fiber subjected to a gas phase oxidation surface treatment increasing the surface atomic oxygen content by oxidative process and the oxygenated surface in the processed carbon containing material is attributed to oxygen-containing hydroxyl (-OH) or ether (-OR)  groups which form C-O bonds. Paulauskas discloses the surface atomic oxygen content of the carbon material can be determined by X-ray photoelectron spectroscopy (XPS). Paulauskas, however, does not disclose the fiber has carbonyl groups (C=O) and consequently does not disclose an abundance ratio (molar ratio) of C-O bonds and C=O bonds 
Ohkubo et al. discloses a carbon fiber having diameter 1 to 1000 nm, which is crystalline and has an average interlayer distance (d002) of the carbon layer as measured by X-ray diffractometer is 0344 nm or less. Fujimori et al. discloses conductive carbon fiber having volume resistance of approximately 10-1 Ω-cm or less. Furuyama et al. discloses a process of oxidation of pitch fiber under oxidative condition under air. Yamamoto et al. discloses oxidation of carbon fiber in air and discloses temperature of from 550 to 700 degree. However, none of these references discloses the abundance molar ratio of C-O bond and O=C in the carbon fiber derived from O 1s orbital as measured by X-ray photoelectron spectroscopy is 1.1 or more and 3.0 or less. Furthermore, none of them also discloses a method of manufacturing such a fiber, or its use in negative electrode for a nonaqueous electrolyte battery, or such a nonaqueous secondary battery. 
The pertinent reference of the prior art of record, singly or combined, fail to teach all the limitations of the claimed invention. New search of the prior art was conducted but failed to produce any new prior art that anticipates or renders obvious the claimed invention. Therefore, Claims 1-13 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722